Citation Nr: 0736722	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  In June 2006, the Board remanded this 
matter for additional procedural and evidentiary development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.

The issues of entitlement to a total rating for compensation 
purposes based upon individual unemployability and 
entitlement to service connection for depression have been 
raised by the record.  These issues have not been developed 
for appellate review and are therefore referred to the RO for 
appropriate action.


REMAND

The veteran is seeking an initial evaluation in excess of 30 
percent for his service-connected post-traumatic stress 
disorder (PTSD).  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  
Specifically, the Board finds that the current medical 
evidence of record is insufficient for purposes of 
determining the extent of the veteran's PTSD, particularly as 
it relates to his other diagnosed psychiatric disorders.  The 
veteran has undergone four VA examinations for PTSD since his 
claim was filed in June 1997.  In each of the VA examination 
reports, the VA examiner provided several Global Assessment 
of Functioning (GAF) scores, including GAF scores for the 
veteran's overall symptomatology, GAF scores based on the 
veteran's PTSD, and GAF scores based on other diagnosed 
psychiatric disorders.  The reports do not address what 
relationship, if any, the veteran's other diagnosed 
psychiatric disorders have to his service-connected PTSD.  
The reports also do not explain the symptomatology used to 
determine each of the GAF scores.

The Board finds that a remand for a new examination is 
required to clarify the relationship between the veteran's 
service-connected PTSD, his depression, and all other 
psychiatric disorders previously diagnosed.  

Accordingly, the case is remanded for the following action:

1.  The veteran must be scheduled for a VA 
psychiatric examination to determine the 
current severity of his PTSD, depression, 
and all other psychiatric disorders 
previously diagnosed.  The claims folder 
must be made available to the examiner for 
review prior to the examination and all 
necessary testing must be accomplished.  
The psychiatric examiner must provide 
accurate and fully descriptive assessments 
of all clinical findings resulting from 
the service-connected PTSD, and the 
frequency or severity of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; mild memory loss 
(such as forgetting names, directions or 
recent events); flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g. 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must comment on and clarify the 
relationship, if any, between the 
veteran's service-connected PTSD and all 
other psychiatric disorders previously 
diagnosed.  The examiner must also enter a 
complete multiaxial evaluation, and assign 
a Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the veteran's 
psychological, social, and occupational 
functioning.  The examiner must provide an 
opinion as to whether the veteran's PTSD 
renders him unable to obtain or retain 
employment.  The examiner must also 
provide an opinion as to whether and to 
what extent the veteran's PTSD is related 
to and/or aggravates his other diagnosed 
psychiatric disorders.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable. 

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the directives 
of this Remand have been complied with.  
If any deficiencies are found, the RO must 
implement corrective procedures at once. 

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



